Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Claude Resources Inc. Announces Second Quarter 2008 Results Trading symbol - CRJ AMEX - CGR SASKATOON, SK, Aug. 8 /CNW/ - Claude Resources Inc. (TSX-CRJ; AMEX-CGR) today released its Second Quarter 2008 financial results. Summary: Claude Resources reports a second quarter net loss of $0.8 Million ($0.01) per share, a significant improvement over the $3.4 Million net loss ($0.04) per share recorded in the second quarter of 2007. For the first six months of 2008, the Company recorded a net loss of $0.3 Million ($0.00) per share. This compares to a net loss of $3.4 Million ($0.04) per share for the comparable period of 2007. These results reflect the impact of significantly higher gold prices realized. Cash flow from operating activities prior to working capital changes was $2.2 Million for the second quarter and $3.4 Million for the first six months of 2008. This compares to negative cash flow, prior to working capital changes of $0.6 Million for the second quarter of 2007 and negative cash flow prior to working capital changes of $0.2 Million for the first half of last year. As a result of the recent debenture financing, working capital at June 30, 2008 was $19.1 Million, an improvement of $13.1 Million over the $6.0 Million reported at the end of the first quarter of 2008. "The second quarter 2008 was very much on track and according to plan," stated Claude Resources' President and Chief Executive Officer Neil McMillan. "Raising in excess of $18 Million through a debenture offering enabled the Company to pay for the equipment investment at Seabee and to prepay almost $12 Million of consumables used in operations at Seabee. Additionally, this increase in working capital enabled Claude Resources to finance the aggressive exploration program at the Madsen project at Red Lake, Ontario." << Financial Highlights: Three Months Three Months Six Months Six Months Ended Ended Ended Ended June 30, 2008 June 30, 2007 June 30, 2008 June 30, 2007 Revenue ($ millions) 12.2 7.3 22.6 15.2 Net Loss ($ millions) (0.8) (3.4) (0.3) (3.4) Net Loss per share ($) (0.01) (0.04) (0.00) (0.04) Average realized gold price (CDN $/ounce / US $/ounce) 915/906 695/633 918/912 731/644 Total cash operating costs (CDN $/ounce / US $/ounce) 750/743 732/667 740/735 678/597 Working capital ($ millions) 19.1 14.5 19.1 14.5 >> During the second quarter 2008, the Company closed its debenture financing for gross proceeds of $18.1 Million. The five year 12% debenture features monthly interest payments with the principal repayable at the end of the term. It has enabled the Company to finance its expansion activities while accomplishing one of its strategic initiatives of minimizing shareholder dilution. Claude Resources also undertook the preparatory work to monetize its oil and natural gas interests. Subsequent to the second quarter, the Company announced that it had placed its oil and natural gas assets on the market.
